Russeix, J.
1. While the consideration of a promissory note may gen- ■ erally be inquired into, yet where it appears that the terms of a mutual contract are explicitly stated in the note, parol evidence is inadmissible to engraft upon the contract additional conditions inconsistent with those therein explicitly stated.
2. A note which stipulates that it is given for a domestic pump, which is to be delivered within thirty days from the date thereof, and further provides that the note is to be void only upon condition that the pump company refuses to deliver the pump as above specified, and for no other cause whatsoever, can not be affected by a subsequent agreement of an agent of the pump company (who, so far as appears from the record, was not authorized to make this subsequent agreement), to the effect • that if the purchaser struck quicksand, he would not be required to take ■ the pump or pay the note. Especially is this true where it appears tljat the pump was delivered according to the contract, upon the land of the defendant, within the specified time, and no effort was made to *153install the pump. Nor could the note be affected by a'parol agreement that the pump was to be installed free of charge, and water pipes run into the purchaser’s kitchen.
Decided August 11, 1913.
Appeal; from Greene superior court — Judge J. B. Park. October 8, 1912.
' M. G. Few, for plaintifE in error.
Percy MiddlebrooJcs, Williford & Lambert, contra.
3. The judgment for the plaintiff was authorized by the evidence, and there was no error in refusing a new trial. Judgment affirmed.